Conviction was for cattle theft, with punishment assessed at ten years in the penitentiary.
At a former day of the present term, to-wit: — on November 6, 1940, a judgment of affirmance was entered. In a motion filed December 12, 1940 the representative of the State calls *Page 586 
attention to the fact that no notice of appeal appears in the transcript forwarded to this court, and therefore, the court was without jurisdiction to entertain the appeal.
The motion of the State is granted, the judgment of affirmance is set aside, the mandate of this court reflecting said judgment is recalled, and the appeal is now dismissed.